Citation Nr: 0125201	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-20 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for peptic ulcer 
disease, status post vagotomy with deformed duodenal bulb, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel 


INTRODUCTION

The appellant served on active duty from August 1963 until 
May 1967.

This cases come before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which increased to 20 percent the rating for the 
appellant's service connected duodenal ulcer.  In a February 
2001 rating decision, the RO increased the evaluation for a 
duodenal ulcer to 40 percent.  The evaluation remains before 
the Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to a 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Board notes that in an April 2001 Statement in Support of 
Claim the appellant stated that his constant vomiting had 
caused a growth in his throat.  Also, in his March 2000 
Statement in Support of Claim, he referred to herniation at 
the site of the stomach surgery, and to narrowing of his 
esophagus. The Board refers these issues to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained.

2.  The appellant's pain is partially relieved by standard 
ulcer therapy.

3.  The appellant experiences periodic episodes of vomiting.

4.  The appellant does not currently have recurrent 
hematemesis or melena.

5.  The appellant is currently not anemic.

6.  The appellant has not experienced weight loss productive 
of definite impairment of health.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for the 
appellant's service-connected peptic ulcer disease, status 
post vagotomy with deformed duodenal bulb, have not been met.  
38 U.S.C.A. §§ 1155, 5100 et seq. (West 1991 & Supp. 2001),  
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10; 4.114, 
Diagnostic Code 7305, 7508 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 
4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the appellant, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.

I. Schedular Consideration

The current 40 percent rating for peptic ulcer disease, 
status post vagotomy with deformed duodenal bulb, has been 
assigned under Diagnostic Code 7305-7308.  Duodenal ulcers 
are rated under 38 C.F.R. § 4.114, Diagnostic Code 7305.  A 
40 percent rating is warranted for moderately severe duodenal 
ulcers; less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  Where severe and the 
pain is only partially relieved by standard ulcer therapy, 
with periodic vomiting, recurrent hematemesis or melena, and 
with manifestations of anemia and weight loss productive of 
definite impairment of health, a 60 percent rating is 
warranted.

The Board concludes that a rating of 60 percent is not 
warranted for the appellant's service-connected disability 
under Diagnostic Code 7305.

The appellant stated in his hearing before the Regional 
Office in Montgomery, Alabama that he takes Prilosec.  During 
various other periods his treatment has included Tagamet, 
Zantac and Prevacid.  Private medical records from the 
Kirklin clinic indicate that he has required an increased 
dosage to help alleviate his pain and discomfort.  The record 
appears to indicate that the appellant's pain is only 
partially relieved by standard ulcer therapy.  Nonetheless, 
this alone does not support the assignment of a 60 percent 
rating under Diagnostic Code 7305.

As for the presence of vomiting, the Board notes that, 
although the veteran has reported periodic vomiting, and 
vomiting has been demonstrated in the past, the current 
medical records and reports do not document periodic 
vomiting.  

Similarly, although hematemesis and/or melena have been noted 
in the past, the current medical records and reports do not 
show current vomiting blood or passing blood in the stool.  
In particular, the veteran reported sputum with dark flecks 
in May 2000.  Consideration was given to the possibility that 
he was bringing up blood, however, he did not provide the 
requested sputum sample.  Moreover, the stool samples were 
negative for occult blood.  Consequently, the Board concludes 
that the record does not support a finding of current 
hematemesis or melena.

The current medical records and reports do not document the 
presence of anemia, although anemia has been noted in the 
past.  Similarly, current weight loss has not been 
demonstrated.  For example, the veteran's weight of 164 
pounds in October 1994 was described as "steady" for him, and 
his weight in May 2000 was 175 pounds.  

Most importantly, the record does not support the conclusion 
that this service-connected disability is productive of 
definite impairment of health.  This has not been noted in 
the current medical records and reports, including treatment 
records and the report of VA examination.  The Board notes 
that the veteran's gastrointestinal problems have been 
significant in the past, requiring truncal vagotomy and 
Billroth II retro-colic anastomosis in 1994 for perforation.  
But the records in connection with the current claim do not 
document disability that can be characterized as severe 
according to the schedular criteria in Diagnostic Code 7305.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  Consequently, separate 
ratings cannot be assigned in this instance.  Nonetheless, 
because the veteran's service-connected disability includes 
status post vagotomy and partial gastrectomy, the Board has 
also considered whether a higher evaluation would be 
warranted under Diagnostic Code 7308, for postgastrectomy 
syndromes.

The Board concludes that a higher rating is not warranted 
under Diagnostic Code 7308.  This diagnostic code provides 
for a 60 percent rating when postgastrectomy syndrome is 
severe, associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.

In this case, as discussed above, the veteran does not have 
weight loss or current anemia.  He is not malnourished; 
rather, he has been described as well nourished at the most 
recent VA examination in May 2000.  Although the veteran has 
reported that he experiences such symptoms as nausea, 
sweating, diarrhea, and hypoglycemic symptoms, the evidence 
as a whole - including the medical records and reports - does 
not support the conclusion that the veteran suffers from 
severe postgastrectomy syndrome.  

Based on the foregoing, the Board finds that the appellant's 
duodenal ulcer is properly rated as 40 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Code 7305.  In reaching 
this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. Extraschedular Consideration

The Board also considers whether the record supports an 
extraschedular rating.  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the appellant, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

An extraschedular evaluation is not warranted for the 
appellant's service-connected duodenal ulcer at issue.  
First, the rating schedule is not inadequate to rate the 
appellant's duodenal ulcer.  Higher ratings are provided for 
a more severe duodenal ulcer or for severe postgastrectomy 
syndrome; however, the required manifestations are not 
demonstrated in this case.  

Moreover, the evidence does not show that the service-
connected duodenal ulcer presents an unusual or exceptional 
disability picture.  38 C.F.R. § 3.321(b)(1).  Significantly, 
the appellant's duodenal ulcer has not required recent 
frequent periods of hospitalization.  Furthermore, there is 
no objective evidence indicating that the appellant's 
duodenal ulcer, in and of itself, markedly interferes with 
the veteran's employment.  Therefore, the regular schedular 
standards, with the evaluation currently assigned, adequately 
compensate the appellant for any adverse industrial impact 
caused by his duodenal ulcer.

III. VCAA

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  In this case, 
VA's duties with respect to the appellant's claim have been 
fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish a higher rating in the Statement of 
the Case (SOC).  The Board finds that the discussions in the 
rating decisions, the SOC and RO letters sent to the 
appellant in effect informed the appellant of the information 
and evidence that would needed to substantiate a claim and 
complied with VA's notification requirements.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5100 et seq. 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a)). 

In addition, the VA has an affirmative duty to assist the 
appellant.  Here, this duty has been satisfied.  Treatment 
records have been obtained, and the veteran was examined.  
Furthermore, the appellant has had an opportunity to present 
testimony.  The Board has a complete disability picture 
available to make an informed decision.

In addition, the Board is satisfied that all relevant facts 
with respect to the appellant's claim for increased 
compensation for a duodenal ulcer have been properly 
developed and that no useful purpose would be served by 
remanding said issue with directions to provide further 
assistance to the appellant.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity with respect to 
disability than those already of record would.  Thus, the 
Board concludes that the evidence is sufficient for reaching 
a fair and well-reasoned decision with respect to the issue 
on appeal, and that the duty to assist appellant has been 
satisfied.  Veterans Claims Assistance Act of 2000, 38 U.S.C. 
§§ et. seq.; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)). 


ORDER

An increased rating for peptic ulcer disease, status post 
vagotomy with deformed duodenal bulb, is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 


